


110 HR 6265 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6265
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mrs. Lowey (for
			 herself, Mr. Israel,
			 Mr. Crowley,
			 Mrs. Maloney of New York,
			 Mr. Nadler,
			 Mr. Hinchey,
			 Mr. Fossella,
			 Mr. Arcuri,
			 Mr. Walsh of New York,
			 Mr. Engel,
			 Mr. McHugh,
			 Mr. Bishop of New York,
			 Mr. McNulty,
			 Mr. Serrano,
			 Mr. Towns, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 41 Purdy Avenue in Rye, New York, as the Caroline
		  O’Day Post Office Building.
	
	
		1.Caroline O’Day Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 41 Purdy Avenue in Rye, New York, shall be known and
			 designated as the Caroline O’Day Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Caroline
			 O’Day Post Office Building.
			
